             Case 2:17-cv-01648-KJM-DB Document 104 Filed 03/02/21 Page 1 of 7


 1   JOHN L. BURRIS ESQ., SBN 69888
     BENJAMIN NISENBAUM, ESQ., (SBN 222173)
 2
     K. CHIKE ODIWE, ESQ., SBN 315109
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
 4   7677 Oakport Street, Suite 1120
     Oakland, California 94621
 5
     Telephone: (510) 839-5200
 6   Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
 7   bnisenbaum@hotmail.com
 8   chike.odiwe@johnburrislaw.com

 9   Attorneys for Plaintiffs
     M.C.F and K.S.F.
10
                                         UNITED STATES DISTRICT COURT
11
                                       EASTERN DISTRICT OF CALIFORNIA
12
                                               SACRAMENTO DIVISION
13

14
                                                         Consolidated Case No.: 2:17-cv-01648-KJM-DB
15   L.F., et al.,
                                                         PETITION TO APPROVE COMPROMISE OF
16                     Plaintiffs,                       MINOR’S K.S.F.’S CLAIMS WITH
                                                         PROPOSED REPLACEMENT SCHEDULE
17   vs.                                                 AND REVISED ANNUITY RATE;
                                                         ORDER GRANTING PETITION
18   CITY OF STOCKTON, et al.,
                                                         No Hearing Date Set
19
                 Defendants.
                                                         Honorable Kimberly J. Mueller
20   _______________________________________
21
     M.C.F., et al.,
22
                       Plaintiffs,
23
     vs.
24
     CITY OF STOCKTON, et al.,
25
                        Defendants.
26
             Pursuant to the Court's minute order of February 22, 2021, Doc. No. 97, petitioner hereby
27
     submits the revised petition for the compromise of K.S.F.’s claims:
28
             1. Petitioner ELIZABETH BAUTISTA is the mother of minor plaintiff K.S.F.



     Consolidated Case No.: 2:17-cv-01648-KJM-DB           -1-
             Case 2:17-cv-01648-KJM-DB Document 104 Filed 03/02/21 Page 2 of 7


 1
             2. BAUTISTA was appointed as Guardian ad Litem to minor Plaintiff K.S.F. by this Court on
 2
     February 19, 2021 [Docket No. 97.] At the time of said appointment, the Court generally approved
 3
     the periodic annuity payments for each minor, but permitted Plaintiffs' counsel to propose a
 4
     replacement schedule with a better annuity rate to the benefit of the minor Plaintiffs. Berkshire
 5
     Hathaway Life Insurance Company of Nebraska (A.M. Best Rating A++/XV) was able to
 6
     enhance K.S.F.’s last lump sum payment at age 35 from $92,793.99 to $215,000. As such, Petitioner
 7
     outlines the proposed replacement schedule below.
 8
             3. Minor K.S.F. was born on February of 2017 and is presently 3 years old.
 9
             4. Minor K.S.F. has a cause of action for the wrongful death of her father, Decedent Colby
10
     Friday, negligence, in addition to causes of action for violations of the Fourth and Fourteenth
11
     Amendments of the U.S. Constitution, and California Civil Code § 52.1, against the named
12
     defendants herein on which a lawsuit was brought in this court. Co-Plaintiffs M.C.F., L.F., and K.F.
13
     also share in Minor K.S.F.’s wrongful death, negligence, violations Fourth and Fourteenth
14
     Amendments of the U.S. Constitution, and California Civil Code § 52.1 causes of action. All
15
     Plaintiffs share in the Fourteenth Amendment cause of action for the loss of familial relationship.
16
             5. Plaintiffs’ causes of action arise out of the incident that occurred on August 16, 2016 in
17
     which Decedent Colby Friday died after being shot by Defendant DAVID WELLS.
18
             6. The parties in this case have reached settlement in this matter with the approval of the City
19
     of Stockton Board of Supervisors. The total settlement of the case is in the amount of $3,250,000.00,
20
     including all costs and attorneys’ fees. The parties have agreed on apportionment of the settlement.
21
     Of the total gross settlement amount, Minor Plaintiff K.S.F.’s gross settlement shall be $812,500.00
22
     (25% of the total settlement).
23
                      a. Attorney fees for Minor Plaintiff K.S.F. shall be at 25% each of her total gross
24
     recovery, in the amount of $203,125.00, pursuant to the contingency fee agreement in this case.
25
                      b. Proportionate with Minor Plaintiff K.S.F.’s share of the $3,250,000.00 recovery,
26
     Minor Plaintiff shall bear 50% of the total $16,482.75 in litigation costs incurred by her counsel in
27
     this action: $ 8,246.37
28




     Consolidated Case No.: 2:17-cv-01648-KJM-DB              -2-
             Case 2:17-cv-01648-KJM-DB Document 104 Filed 03/02/21 Page 3 of 7


 1
                      c. Proportionate with Minor Plaintiff K.S.F.’s share of the $3,250,000.00 recovery,
 2
     Minor Plaintiff shall bear 50% of the total $16,482.75 in litigation costs incurred by her counsel in
 3
     this action: $ 8,246.37
 4
                      d. Minor Plaintiff K.S.F.’s net settlement is in the amount of $601,128.63.
 5
                      e. Of the $601,128.63 net settlement, $25,000.00, shall be placed in an FDIC insured
 6
     court-blocked account. No withdrawals of principal or interest shall be made from the blocked
 7
     account without a written order under this case name and number, signed by a judge, and bearing the
 8
     seal of this court, until the Minor attains the age of 18 years. When the Minor attains the age of 18
 9
     years, the depository, without further order of this Court, is authorized and directed to pay by check
10
     or draft directly to the former minor, upon proper demand, all moneys including interest deposited
11
     under this order. The money on deposit is not subject to escheat.
12
             f. Defendant(s) shall arrange for the purchase of a tax-free structured settlement annuity
13
             policy from Berkshire Hathaway Life Insurance Company of Nebraska, through Horacio
14
             Lleverino of Settlement Planners, Inc. in the sum of $ 576,128.63
15
             g. Defendant(s) shall execute a Settlement Agreement and Release and execute a “Qualified
16
             Assignment” of its obligation to make periodic payments pursuant thereto in compliance with
17
             IRC Section 104(a)(2) and Section 130(c) of the Internal Revenue Code of 1986, as amended.
18
             Said assignment shall be made to BHG Structured Settlements, Inc. (“Assignee”). Assignee
19
             shall purchase a structured settlement annuity for $576,128.63 through Berkshire Hathaway
20
             Life Insurance Company of Nebraska which is rated A++ (Superior) Financial Size XV
21
             through A.M. Best. Said annuity shall provide the following guaranteed Periodic Payments(as
22
             attached in Exhibit A):
23
             Payee: K.S.F.
24

25       a) $50,000.00 payable annually, guaranteed for 4 years, beginning on 8/1/2035, with the last
26           guaranteed payment on 8/1/2038
27       b) $3,000.00 payable monthly, guaranteed for 12 years beginning on 8/1/2035 with the last
28           guaranteed payment on 7/1/2047
         c) Guaranteed Lump Sum Payment of $40,000 on 2/28/2039 (Age 22)


     Consolidated Case No.: 2:17-cv-01648-KJM-DB             -3-
             Case 2:17-cv-01648-KJM-DB Document 104 Filed 03/02/21 Page 4 of 7


 1       d) Guaranteed Lump Sum Payment of $60,000 on 2/28/2042 (Age 25)
         e) Guaranteed Lump Sum Payment of $80,000 on 2/28/2047 (Age 30)
 2
         f) Guaranteed Lump Sum Payment of $215,000 on 2/28/2052 (Age 35)
 3

 4
             7. This petition was prepared by the Law Offices of John L. Burris, the lead counsel
 5
     representing plaintiffs in this action. Ben Nisenbaum and Kenneth Chike Odiwe of the Law Offices
 6
     of John L. Burris also represents plaintiffs and is in agreement with the terms of this Petition. John L.
 7
     Burris, Esq., Ben Nisenbaum, Esq., and Kenneth Chike Odiwe hereby represent to the Court that they
 8
     became involved in this case at the request of plaintiffs, and have not received, and do not expect to
 9
     receive any compensation for their services in connection with this action from any person other than
10
     the parties whom they represent in this action.
11
             8. Petitioner and her counsel have made a careful and diligent inquiry and investigation to
12
     ascertain the facts relating to the subject incidents, the responsibility therefore, and the nature and
13
     extent of injury to the minor plaintiff, and fully understand that if the compromise herein proposed is
14
     approved by the Court and is consummated, said minor plaintiff will be forever barred and prevented
15
     from seeking any further recovery of compensation as against all Defendants in this action, even if
16
     said minor’s losses and injuries might in the future prove to be more serious than they are now
17
     thought to be.
18
             9. Petitioner recommends this compromise settlement to the Court as being fair, reasonable,
19
     and in the best interests of said minor plaintiff.
20
             10. I declare under penalty of perjury that the foregoing is true and correct.
21

22
                                                                     Law Offices of John L. Burris
23

24
     Dated: February 23, 2021                                       __/s/ Kenneth Chike Odiwe___________
25                                                                  John L. Burris
                                                                    Ben Nisenbaum
26
                                                                    Kenneth Chike Odiwe
27                                                                  Attorneys for Plaintiffs
                                                                    M.C.F. and K.S.F.
28




     Consolidated Case No.: 2:17-cv-01648-KJM-DB              -4-
             Case 2:17-cv-01648-KJM-DB Document 104 Filed 03/02/21 Page 5 of 7


 1   Dated: February 23, 2021                      By:*/s/ Elizabeth Bautista
                                                         Petitioner/ Proposed Guardian ad Litem
 2
                                                     *The Law Office of John L. Burris has on
 3                                                     file all holographic signatures
                                                       corresponding to any signatures
 4                                                     indicated by a conformed signature
                                                       within this e-filed document.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Consolidated Case No.: 2:17-cv-01648-KJM-DB    -5-
             Case 2:17-cv-01648-KJM-DB Document 104 Filed 03/02/21 Page 6 of 7


 1
                                                    ORDER
 2

 3           The Court hereby approves the minor’s compromise according to the terms set forth below to

 4   approve the minor’s compromise:

 5                    Of the $601,128.63 net settlement, $25,000.00, shall be placed in an FDIC insured

 6   court-blocked account. No withdrawals of principal or interest shall be made from the blocked

 7   account without a written order under this case name and number, signed by a judge, and bearing the
 8   seal of this court, until the Minor attains the age of 18 years. When the Minor attains the age of 18
 9   years, the depository, without further order of this Court, is authorized and directed to pay by check
10   or draft directly to the former minor, upon proper demand, all moneys including interest deposited
11   under this order. The money on deposit is not subject to escheat.
12           Payment by Defendant(s) in the sum of $ 576,128.63 to BHG Structured Settlements, Inc.
13   to provide for the tax-free structured settlement set forth below (“Periodic Payments”):
14           Payee: K.S.F.
15
         a) $50,000.00 payable annually, guaranteed for 4 years, beginning on 8/1/2035, with the last
16
             guaranteed payment on 8/1/2038.
17
         b) $3,000.00 payable monthly, guaranteed for 12 years beginning on 8/1/2035, with the last
18
             guaranteed payment on 7/1/2047.
19
         c) Guaranteed Lump Sum Payment of $40,000 on 2/28/2039 (Age 22).
20

21       d) Guaranteed Lump Sum Payment of $60,000 on 2/28/2042 (Age 25).

22       e) Guaranteed Lump Sum Payment of $80,000 on 2/28/2047 (Age 30).
23
         f) Guaranteed Lump Sum Payment of $215,000 on 2/28/2052 (Age 35).
24

25   The sum of $ 576,128.63 is to be used by Defendant(s) to arrange for the purchase of a tax-free

26   structured settlement annuity policy from Berkshire Hathaway Life Insurance Company of
27   Nebraska, through Horacio Lleverino of Settlement Planners, Inc.
28




     Consolidated Case No.: 2:17-cv-01648-KJM-DB            -6-
             Case 2:17-cv-01648-KJM-DB Document 104 Filed 03/02/21 Page 7 of 7


 1
             Defendant(s) shall execute a Settlement Agreement and Release and execute a “Qualified
 2
     Assignment” of its obligation to make periodic payments pursuant thereto in compliance with IRC
 3
     Section 104(a)(2) and Section 130(c) of the Internal Revenue Code of 1986, as amended. Said
 4
     assignment shall be made to BHG Structured Settlements, Inc. (“Assignee”). Upon doing so,
 5
     Defendant(s) will no longer be obligated to make the future periodic payments and the Assignee will
 6
     be the Plaintiff’s sole obligor with respect to the future periodic payments, and Defendant(s) will
 7
     have no further obligations whatsoever to the Plaintiff. The Assignee shall purchase a structured
 8
     settlement annuity for $576,128.63 through Berkshire Hathaway Life Insurance Company of
 9
     Nebraska which is rated A++ (Superior) Financial Size XV through A.M. Best.
10
             No part of said $576,128.63 may be paid to the Petitioner, this Court having determined that
11
     a tax-free structured settlement is in the best interest of the minor. Petitioner is authorized to settle
12
     this claim on behalf of K.S.F. and receive and negotiate funds on behalf of the minor. No bond shall
13
     be required of Petitioner. Receipt for purchase of annuity is to be filed with the Court within 60
14
     days.
15
             Exhibit A, ECF No. 100, is provisionally sealed pending further order of the court. This order
16
     resolves ECF No. 94 and ECF No. 99.
17
             IT IS SO ORDERED.
18

19   Dated: March 1, 2021.

20

21

22

23

24

25

26

27

28




     Consolidated Case No.: 2:17-cv-01648-KJM-DB              -7-
